Citation Nr: 1422124	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right renal cell carcinoma, status post right radical nephrectomy, to include as due to herbicide exposure, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970 and from July 1976 to November 1987, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A hearing transcript has been associated with the record on appeal.  Later in January 2014, the Veteran submitted additional evidence and waived consideration of such by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through January 2012, which were considered by the AOJ in the February 2013 supplemental statement of the case, and the transcript of the January 2014 hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   Further, a review of VBMS reveals that it contains no documents.

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2004 decision, the Board denied entitlement to service connection for renal cell carcinoma.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.

2.  Evidence added to the record since the final September 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for renal cell carcinoma.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision that denied service connection for renal cell carcinoma is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for right renal cell carcinoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for renal cell carcinoma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of  2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A Veteran who served in the Republic of Vietnam during the period from January 9, 1962, through May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  The Veteran's military records reflect that he served in the Republic of Vietnam during such period.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including soft-tissue sarcoma, but not renal cell carcinoma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In the present case, the Board, by a decision issued in September 2004, denied the Veteran's claim for service connection for renal cell carcinoma on two separate grounds.  First, the Board determined that service connection on a presumptive basis was not warranted as a malignant tumor, listed as a chronic disease under 38 C.F.R. 3.309(a), did not manifest within one year of the Veteran's discharge from service, and renal cell carcinoma is not listed as a disease resulting from herbicide exposure under 38 C.F.R. 3.309(a)(e).  Second, the Board found that direct service connection was not warranted as the evidence, specifically a March 2003 VA etiological opinion, showed a negative nexus or causal connection between the Veteran's renal cell carcinoma and his military service-i.e., that it was not at least as likely as not that his renal cell carcinoma was causally related to herbicide or other hazardous chemical exposure in service.  At the time of such decision, the Board considered the Veteran's service treatment and personnel records, a November 1987 retirement examination, private medical records from the Sierra Vista Community Hospital, private medical records from the Holy Cross Hospital, VA treatment records, and a March 2003 VA etiological opinion.

In September 2004, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed as to that issue and the Veteran did not request reconsideration of the Board's decision.  Therefore, the September 2004 Board decision that denied service connection for renal cell carcinoma is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004) [(2013)].  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old 

evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the Board's September 2004 decision includes statements from the Veteran; copies of other legal decisions by the Board submitted by the Veteran; voluminous private medical records from the Raymond W. Bliss Army Health Center, Ironwood Dermatology, Dr. A. Petropolis, Dr. J. A. Cohen, and Dr. A Guevara; VA treatment records; and a January 2014 private medical report from Dr. A. Guevara.  

This evidence was not before the Board when the Veteran's claim was last denied in September 2004; however, the only material evidence that is not cumulative or redundant of the evidence of record at the time of that decision is the January 2014 report of Dr. Guevara.  Specifically, such report indicates that the Veteran's right renal cell carcinoma was at least as likely as not incurred in or caused by exposure to herbicides.  In support of such opinion, Dr. Guevara stated that the current medical literature did point to a causal relationship between exposure to Agent Orange and sarcomatous tumor such as renal cell carcinoma.  In this regard, the Veteran's claim was previously denied, in pertinent part, on the grounds that the evidence failed to demonstrate that his renal cell carcinoma was a disease resulting from herbicide exposure under 38 C.F.R. 3.309(e), and failed to provide a positive nexus between his renal cell carcinoma and military service.  Therefore, such evidence relates to unestablished facts necessary to substantiate the claim for service connection for renal cell carcinoma, i.e., whether such may be considered a soft-tissue sarcoma and thus subject to presumptive service connection or whether such is directly related to his presumed in-service exposure to herbicides, and, therefore, raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.



ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for right renal cell carcinoma is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that a remand is necessary to obtain a VA opinion so as to determine the etiology of the Veteran's renal cell carcinoma.  In this regard, the Veteran's exposure to herbicides has been acknowledged and he has a current diagnosis of renal cell carcinoma.  Additionally, while a March 2003 VA opinion indicated that medical literature did not disclose any articles linking kidney cancer to herbicides, and determined that it was not at least as likely as not that his renal cell carcinoma was causally related to herbicide or other hazardous chemical exposure in service, the newly received January 2014 opinion from Dr. Guevara indicates a possible relationship between such cancer and herbicide exposure.

Specifically, Dr. Guevara's report indicates that the Veteran's right renal cell carcinoma was at least as likely as not incurred in or caused by exposure to herbicides.  In support of such opinion, he stated that the current medical literature did point to a causal relationship between exposure to Agent Orange and sarcomatous tumor such as renal cell carcinoma.  However, this opinion is inadequate to decide the claim as Dr. Guevara's rationale does not provide sufficient detail concerning the medical literature showing a connection between renal cell carcinoma and Agent Orange exposure, or adequately explain such connection.  Nevertheless, because the opinion indicates that the Veteran's renal cell carcinoma may be associated with his exposure to herbicides in service, the Board finds that a remand is necessary in order to obtain a VA opinion so as to determine the etiology of his renal cell carcinoma.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner to offer an opinion regarding the etiology of the Veteran's renal cell carcinoma.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

Thereafter, the examiner should offer an opinion regarding the following inquiries:

(A)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's renal cell carcinoma may be considered a "soft-tissue sarcoma" as defined at 38 C.F.R. § 3.309(e)?  

(B) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's renal cell carcinoma is related to his military service, to include his in-service herbicide exposure.  

In offering the aforementioned opinions, the examiner should address Dr. Guevara's January 2014 opinion in which he indicates that the Veteran's right renal cell carcinoma was at least as likely as not incurred in or caused by exposure to herbicides, and his stated rationale that the current medical literature did point to a causal relationship between exposure to Agent Orange and sarcomatous tumor such as renal cell carcinoma.

The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


